Citation Nr: 1040805	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  99-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right 
foot injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to June 18, 1997, for 
the grant of an evaluation of 10 percent disabling for residuals 
of a right foot injury (previously characterized as entitlement 
to a compensable evaluation for the period of time from October 
1, 1987, to June 17, 1997, for the service connected right ankle 
and foot disability).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to 
September 1985.

This case comes to the Board of Veterans' Appeals (Board) from a 
February 1998 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, which denied the 
Veteran's claim for a rating higher than 10 percent for residuals 
of a right foot injury.

The Board notes that the appellant requested an RO hearing in 
connection with the current claims.  The RO hearing was scheduled 
and subsequently held in April 1999 at the Newark, New Jersey RO.  
The appellant testified at that time and the hearing transcript 
is of record.  

This case was previously before the Board in August 2005 and 
February 2007 when it was remanded for further development.  

Pursuant to an August 2005 Board remand, the Veteran was 
scheduled for a travel Board hearing in Philadelphia, 
Pennsylvania, on January 8, 2007.  The Veteran was notified of 
this scheduled hearing in a letter dated in November 2006 sent to 
the Veteran's address on file.  The Veteran failed to appear for 
the hearing.

The Veteran was again scheduled for a travel Board hearing in 
Philadelphia, Pennsylvania, on October 7, 2010.  The Veteran was 
notified of this scheduled hearing in a letter dated in September 
2010 sent to the Veteran's address on file as updated by the 
Veteran in December 2009.  The letter was not returned as 
undeliverable.  The Veteran failed to appear for the hearing.  

Therefore, the Board deems his request for a hearing withdrawn.  
See 38 C.F.R. § 20.704(d) (2010). 

The issue of entitlement to an effective date prior to June 18, 
1997, for the grant of an evaluation of 10 percent disabling for 
residuals of a right foot injury (previously characterized as 
entitlement to a compensable evaluation for the period of time 
from October 1, 1987, to June 17, 1997, for the service connected 
right ankle and foot disability) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right ankle disorder is not 
manifested by marked limitation of motion nor ankylosis and is 
not productive of more than moderate impairment of the foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected residuals of a right foot injury are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271, 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claims by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the appellant 
in May 2001, November 2005, and April 2007 that fully addressed 
all notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence.  
The letters provided generic notice indicating that to 
substantiate a claim of entitlement to an increased evaluation 
the evidence must demonstrate a worsening or increase in severity 
of the disability.

Although the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in June 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Veteran submitted treatment records from 
Drs. R.P. and J.A.  The appellant was afforded VA medical 
examinations in October 1997, April 2000, July 2002, September 
2006, and January 2010.

In August 2005 the Board remanded the Veteran's claim for the 
Veteran to be scheduled for a travel Board hearing in 
Philadelphia, Pennsylvania.  As noted above, pursuant to the 
Board's August 2005 remand, the Veteran was scheduled for a 
travel Board hearing in Philadelphia, Pennsylvania in January 
2007.  However, the Veteran failed to appear for the hearing.  
The Veteran was again scheduled for a travel Board hearing in 
Philadelphia, Pennsylvania in October 2010.  However, the Veteran 
failed to appear for the hearing.  The Board notes that the duty 
to assist is not a one-way street and, therefore, finds that the 
AOJ has complied with the directives of the August 2005 remand to 
the extent possible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)

In February 2007 the Board remanded the Veteran's claim for the 
Veteran to be asked to identify the physician that treated him in 
September 2005 and for an SSOC to be issued taking into account 
all new evidence of record.  In a letter dated in April 2007 the 
Veteran was asked to identify the physician that treated him in 
September 2005.  The letter was not returned as undeliverable and 
the Veteran did not respond to the request.  SSOC's were issued 
considering all new evidence associated with the claims folder in 
July 2007 and June 2010.  

As such, the Board finds that the RO has substantially complied 
with the orders of the August 2005 and February 2007 remands.  
See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding 
substantial compliance); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

The Veteran seeks entitlement to an increased evaluation for 
service-connected residuals of a right foot injury.  The 
Veteran's residuals of a right foot injury are currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. § 
4.45.  The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5271 provides assignment of a 10 percent rating 
for moderate limited motion of the ankle, and a 20 percent rating 
for marked limited motion.  38 C.F.R. § 4.71a.  This Code does 
not provide for a rating in excess of 20 percent. 

The terms "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The use 
of terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5284, moderate residuals of other foot 
injuries warrant a 10 percent rating.  A 20 percent rating 
requires moderately severe residuals.  A 30 percent rating 
requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

In October 1997 the Veteran was afforded a VA Compensation and 
Pension (C&P) foot examination.  The Veteran reported that he 
experienced pain daily that varied with the weather.  He stated 
that the pain was worse with cold and damp weather.  The Veteran 
was able to walk a mile on a level surface without much problem.  
The Veteran was unable to jog or play basketball.  He indicated 
that he had occasional swelling with overuse, especially when 
standing a lot.  The Veteran stated that with continued use the 
ankle felt weak and could give out.  The Veteran reported times 
of swelling and moderate warmth of the foot.  The Veteran took 
the occasional Advil for relief.  When he had a flare-up he had 
to refrain from walking any distance.  The Veteran reported that 
his foot locks up in the morning when he awakens and that he has 
to use his hands to push down to release his foot.  He indicated 
that when the discomfort was severe he would resort to using a 
cane.  The examiner noted that he Veteran had a desk job and that 
the right foot did not prevent him from performing his activities 
of daily living when it did not flare up.  Physical examination 
revealed the right ankle to have no deformity, skin integrity was 
intact, and circulation and sensation were intact.  The Veteran 
was able to dorsiflex his foot to 20 degrees and plantar flex to 
45 degrees.  There was no varus or valgus angulation of the os 
calcis.  The Veteran was noted to have tenderness along the 
anterior aspect of his mid foot going down to the anterior aspect 
of his foot toward his toes.  The Veteran had diminished range of 
motion secondary to walking and when the pain was severe he was 
unable to dorsiflex or flex his foot.  The Veteran was noted to 
be incapacitated by his foot pain, unable to walk, and to need 
medication, when he has a flare-up.  X-ray examination of the 
right foot was normal.  The examiner diagnosed the Veteran with 
post-traumatic pain of the Veteran's mid foot secondary to prior 
fracture.

The Veteran underwent a private examination of his right foot by 
Dr. R.P. in February 1999.  The Veteran reported that he had an 
avulsion fracture of his navicular in 1983.  The Veteran was 
treated with a long cast and subsequently underwent physical 
therapy.  He reported weakness and pain following the injury.  He 
also reported a right ankle ligamentous injury that was treated 
with an Ace wrap and therapy.  The Veteran was noted to use a 
cane to ambulate, when necessary.  Physical examination of the 
right foot revealed pes planus and a pronation deformity with 
standing.  The Veteran was noted to have early hallux valgus and 
mild bunion deformity.  The Veteran had tenderness overlying both 
of his bunions.  He had tingling in the forefoot and over the 
heel consistent with tarsal tunnel syndrome revealed by 
compression and Tinel's sign over the tarsal tunnel.  The flipper 
motion of the ankle joint produced pain.  The Veteran noted that 
he occasionally has a locking sensation with flexion and 
extension consistent with an osteochondral injury to the ankle.  
The Veteran was diagnosed with bilateral pulmonation deformity, 
bilateral pes planus, early mild hallux valgus and bunion 
deformity, right foot tarsal tunnel sundrome, and rule out 
osteochondral defect of the talus.  

The Veteran underwent private electrodiagnostic evaluation of the 
right lower extremity in February 1999.  Physical examination 
revealed a normal gait with no antalgia.  Manual muscle testing 
of the lower limbs was within normal limits including normal 
ankle dorsiflexion and plantar flexion strength bilaterally.  
Sensation to pinprick and light touch was significantly impaired 
over the right lateral leg, foot, and web space between the great 
and second toe.  Dorsalis pedis pulses were palpable bilaterally.  
There was moderate tenderness to deep palpation over the superior 
aspect of the right foot, particularly over the right talus and 
right navicular.  There was moderate tenderness over the 
calcaneus as well as over the heads of the metatarsal bones on 
the right.  The physician was able to reproduce right foot and 
ankle pain by passive dorsiflexion and to a lesser degree plantar 
flexion, inversion, and eversion of the Veteran's right ankle.  
Active dorsiflexion over the right ankle with weight-bearing on 
the right lower limb during the stance phase of gait and rolling 
over to his right forefoot is painful.  The Veteran reported a 
popping sound and sensation during roll or rub of his right heel 
to right forefoot.  The physician was unable to obtain ankle jerk 
reflexes on either side.  The Veteran was noted to have pes 
planus to a moderate degree in both feet.  After nerve conduction 
and electromyographic examination of the lower limbs the Veteran 
with diagnosed with acute and chronic S1 radiculopathy 
bilaterally, chronic right plantar fasciitis, degenerative joint 
disease of the right talonavicular joint, metatarsalgia of the 
right foot with component of plantar neuritis.

In a statement dated in February 1999 Dr. R.P. noted that a 
magnetic resonance imaging (MRI) scan of the right foot was 
normal and that there was no evidence of osteochondral disease.  
The Veteran was noted to have a component of tendinitis in the 
right foot.

At a RO hearing in April 1999 the Veteran reported that he did 
not have a lot of strength in his right ankle.  He stated that he 
could not take standing for long and that he wore boots and 
double socks to provide extra support.  The Veteran reported that 
he was evaluated by an orthopedist and that special boots were 
suggested.  He stated that his physician indicated that his 
ligaments were probably permanently damaged.  The Veteran 
indicated that he was told that he had suspected arthritis and 
that while he was able to raise his foot up and down he was 
unable to do it quickly.  Inversion and eversion of the right 
foot were stated to be painful.  He stated that he had pain after 
an hour of standing.  The Veteran reported that he had to leave 
work as a security guard at the Metropolitan Museum in New York 
because he could not stand long enough.  The Veteran stated that 
his ankle swells with regular shoes.

In April 2000 the Veteran was afforded a VA C&P foot examination.  
The Veteran reported that he has swelling of the right ankle, 
especially if he stands for prolonged periods.  The Veteran 
reported that he wore boots to provide support to the ankle.  He 
indicated that he was not employed but had worked in security.  
The Veteran was noted to walk with a limp.  Physical examination 
of the right ankle revealed mild swelling, plantar flexion from 0 
to 45 degrees, and dorsiflexion from 0 to 25 degrees.  There was 
no instability of the right ankle joint.  The Veteran was 
diagnosed with chronic right ankle sprain.  There was no evidence 
of fatigability, incoordination, or laxity in the joint.  The 
Veteran was noted to be prone to intermittent exacerbations of 
the condition.

In July 2002 the Veteran was afforded a VA C&P foot examination.  
The Veteran reported that he had pain in the right foot that 
radiated into the ankle region.  He indicated that he had 
difficulty with activities such as running.  He reported using 
over the counter medication to alleviate his symptoms.  He did 
not use any orthotics or a cane or crutch to walk.  The Veteran 
had no problem with steps.  Physical examination revealed 
tenderness over the navicular bone of the right foot.  The range 
of motion of the right ankle 0 to 45 degrees of plantar flexion 
and 0 to 45 degrees of dorsiflexion.  There was no instability of 
the right ankle or foot.  The Veteran was diagnosed with a 
fracture of the navicular with avulsion with pain in the foot 
with no evidence of fatigability or incoordination.  The examiner 
noted that X-ray examination was normal.

In September 2006 the Veteran was afforded a VA C&P foot 
examination.  The Veteran was noted to have a history of a 
ligamentous injury to the right foot with a navicular fracture.  
The Veteran reported symptoms of achiness into the right foot, 
particularly over the navicular bone.  He reported that he can 
walk about one-half mile at a stretch.  The Veteran was reported 
to be presently employed as the head of security and that he had 
not lost significant work time due to his foot.  The Veteran 
indicated that he used over the counter medications for pain 
relief.  The Veteran did not wear orthotics and reported that he 
used a cane on the weekends.  He stated that he did not use the 
cane at work due to embarrassment.  The Veteran did not do any 
sporting activities and his activities of daily living were 
independent.  The Veteran reported that he could go up and down 
steps with pain.  Physical examination revealed tenderness over 
the navicular bone with no swelling.  The range of motion of the 
right ankle was plantar flexion of 0 to 20 degrees and 
dorsiflexion of 0 to 15 degrees.  There was no additional loss of 
range of motion with repetitive use due to pain, fatigue, 
weakness, or incoordination.  There was no instability of the 
right ankle joint.  There was no shift in weight bearing.  There 
was no pronation deformity.  There was some metatarsal head 
tenderness that was indicated to be mild.  There was no Achilles 
tenderness.  The Veteran was diagnosed with navicular bone 
fracture with ligamentous injury of the right ankle, with the 
above range of motion and pain.  The examiner noted that there 
was no significant history of flare-ups.

In January 2010 the Veteran was afforded a VA C&P foot 
examination.  The Veteran was reported to have sustained a 
navicular avulsion fracture in 1984.  The Veteran reported that 
he had experienced pain in the right foot since that time, 
predominantly around the middle portions of the second through 
fourth metatarsal bone areas.  The Veteran reported that the pain 
in the right foot worsened over the past two years without any 
precipitating event.  The pain was noted to be constant and rate 
an intensity of 8 out of 10.  The pain was aggravated by weather 
changes and walking.  The Veteran was reported to be working for 
Comcast as a customer service representative.  The Veteran was 
independent in activities of daily living.  The Veteran did not 
use any brace or assistive device.  The Veteran did not report 
any additional limitation following repetitive use or during 
flare-ups.  The Veteran did not report any incapacitating 
episodes during the prior 12 months.  Physical examination 
revealed no gross deformity, no edema, and no skin discoloration.  
There was tenderness to palpation in the middle portion of the 
right foot at the second through the fourth metatarsal bones.  
There was mild tenderness to palpation over the distal portion of 
the anterior talofibular ligament.  The right ankle range of 
motion was 0 to 10 degrees of dorsiflexion and 0 to 40 degrees of 
plantar flexion with mild pain at the ends of the range of 
motion.  Pain and range of motion remained the same after three 
repetitions.  There was no evidence of fatigue, weakness, or lack 
of endurance.  There was a negative anterior drawer and talar 
tilt test.  Gait was normal without an assistive device.  There 
was mild collapse of the medial longitudinal arch on standing.  
The examiner diagnosed the Veteran with chronic right midfoot 
pain secondary to strain and sprain.  An MRI scan of the right 
foot revealed an area of abnormal signal in the subcutaneous 
tissues superficial to the flexor digitorum longus tendons at the 
level of the second cuneiform most consistent with hemorrhage.

The Board has considered whether the Veteran's residuals of a 
right foot injury warrant an evaluation in excess of 10 percent 
disabling under Diagnostic Code 5271.  As discussed above, during 
the entire period on appeal, the Veteran's right foot manifested 
swelling, tenderness, and pain.  The Veteran's ankle did not 
manifest a range of motion of less than 10 degrees of 
dorsiflexion or less than 20 degrees of plantar flexion.  Even 
when considering the Veteran's complaints of pain, increased 
functional impairment in the right ankle is not present.  
38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As such, the Board finds that the Veteran's limitation 
of range of motion is no more than moderate at any point during 
the period on appeal and, therefore, entitlement to an evaluation 
in excess of 10 percent pursuant to Diagnostic Code 5271 is not 
warranted.

The Board has also considered whether the Veteran's residuals of 
a right foot injury warrant an evaluation in excess of 10 percent 
disabling during any point during the period on appeal pursuant 
to Diagnostic Code 5284.  While the Veteran's right foot 
manifests swelling, moderate warmth, tenderness, foot and ankle 
pain, and moderate loss of range of motion of the ankle, the 
Veteran's right foot does not manifest any instability.  While 
the Veteran sometimes uses a cane for ambulation and demonstrated 
a limp in April 2000, the Veteran demonstrated no other instances 
of gait defects and no gross malformation or muscle weakness have 
been noted.  At no time has any treatment provider described the 
Veteran's right foot injury as moderately severe or severe.  
Thus, the Board concludes that the Veteran's residuals of a right 
foot injury, are no more than moderate in degree, and that 
Diagnostic Code 5284 may not serve as a basis for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

The Board has also considered whether the Veteran is entitled to 
a separate compensable evaluation for any neurological disorder 
associated with the residuals of his right foot injury.  The 
Board notes that the Veteran was diagnosed with right tarsal 
tunnel syndrome and metatarsalgia in February 1999.  
Subsequently, the Veteran was not again diagnosed with these 
conditions.  The Board notes that no attempt has been undertaken 
to separate any neurological symptoms from the Veteran's service 
connected residuals of a right foot injury; however, as the 
neurological symptoms are not productive of any altered gait, 
instability, or other disorder, and there is no evidence 
associating the Veteran's tarsal tunnel syndrome and 
metatarsalgia with the Veteran's right foot injury.  As such, the 
Board finds that entitlement to a separate compensable evaluation 
is not warranted.  In addition, the Board finds that the symptoms 
of the Veteran's tarsal tunnel syndrome and metatarsalgia are not 
more than mild as they manifest in pain and loss of sensation.  
As such, the Board finds that taking into account these symptoms, 
the Veteran's residuals of a right foot injury do not warrant a 
higher evaluation pursuant to Diagnostic Code 5284.

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5262 (impairment of the tibia 
and fibula), 5270 (ankylosis of the ankle), 5272 (ankylosis of 
the subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable as the medical evidence of record is silent for 
evidence of ankylosis, malunion, nonunion, or astralgalectomy.  
Accordingly, these Diagnostic Codes may not serve as bases for an 
increased disability rating in this case.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

As discussed above, there are no aspects of the Veteran's 
residuals of right foot injury not contemplated by the schedular 
criteria.  Furthermore, the Board finds no evidence of any 
unusual or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Notably, the rating schedule contemplates 
loss of working time due to exacerbations commensurate with the 
level of disability.  See 38 C.F.R. § 4.1. See also VAOPGCPREC 5-
2005 (Nov. 25, 2005).  The Veteran has not required frequent 
periods of hospitalization related to any service-connected 
disability at issue.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, with respect to the Veteran's claim for a higher 
evaluation for residuals of a right foot injury, the Board finds 
that a claim for a TDIU is not raised by the record.  
Specifically, the evidence of record fails to show that the 
Veteran is unemployable as the Veteran is employed and was 
employed during the vast majority of the period on appeal.  
During the period on appeal during which the Veteran was not 
employed, there is no indication, including the statements of the 
Veteran, that the Veteran was unemployable due to his service-
connected disability.  Rather the Veteran indicated that his foot 
disability caused employment difficulty.  However, as noted 
above, the rating schedule and contemplates loss of working time 
due to exacerbations.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.


ORDER

Entitlement to an increased rating for residuals of a right foot 
injury, currently evaluated as 10 percent disabling, is denied.


REMAND

The Board notes that in his February 1999 notice of disagreement 
the Veteran disagreed with the evaluation assigned for his 
service-connected residuals of a right foot injury, as discussed 
above, and with the effective date of the evaluation assigned.

In May 1999 the Veteran was issued a Statement of the Case 
regarding the effective date of the evaluation assigned and 
characterized the issue as entitlement to a compensable 
evaluation for the period of time from October 1, 1987, to June 
17, 1997, for the service connected right ankle and foot 
disability.  The Veteran perfected his appeal of this issue with 
a substantive appeal on a VA Form 9 in July 1999.

Subsequently, in a remand dated in August 2005, the Board 
interpreted the Veteran's claim as a claim for revision based 
upon clear and unmistakable error and referred the issue for 
initial consideration.  The Board notes that the issue of whether 
the determination to deny a compensable evaluation for the 
Veterans' service connected residuals of a ligamentous injury of 
the right foot with navicular avulsion fracture for the period of 
October 1, 1987, to June 17, 1997, was based on clear and 
unmistakable error, was adjudicated in a rating decision dated in 
July 2006 and the Veteran did not timely appeal this decision.

Upon further consideration, the Board finds that the issue of 
entitlement to an effective date prior to June 18, 1997, for the 
grant of an evaluation of 10 percent disabling for residuals of a 
right foot injury (previously characterized as entitlement to a 
compensable evaluation for the period of time from October 1, 
1987, to June 17, 1997, for the service connected right ankle and 
foot disability) remains on appeal.

The Board notes that the Veteran was not provided with the 
appropriate laws and regulations regarding a claim for an earlier 
effective date in the May 1999 SOC, including the appropriate 
provisions from 38 C.F.R. § 3.400.  As such, the Board finds the 
May 1999 SOC regarding the Veteran's claim of entitlement to an 
effective date prior to June 18, 1997, for the grant of an 
evaluation of 10 percent disabling for residuals of a right foot 
injury (previously characterized as entitlement to a compensable 
evaluation for the period of time from October 1, 1987, to June 
17, 1997, for the service connected right ankle and foot 
disability) to be inadequate and must remand this issue for the 
Veteran to be afforded appropriate notice of the proper laws and 
regulations.  38 C.F.R. § 19.29(b), Hickson v. Shinseki, 23 Vet. 
App. 394, 401 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must issue the Veteran a 
SSOC regarding the issue of entitlement to 
an effective date prior to June 18, 1997, 
for the grant of an evaluation of 10 
percent disabling for residuals of a right 
foot injury (previously characterized as 
entitlement to a compensable evaluation for 
the period of time from October 1, 1987, to 
June 17, 1997, for the service connected 
right ankle and foot disability) taking 
into consideration and providing the 
Veteran with copies of all pertinent 
provisions, including 38 C.F.R. § 3.400.

2.  After providing the Veteran with 
adequate time to respond to the SSOC, the 
appeal should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


